Exhibit 10.1

 

[logo.jpg]

July 20, 2020

 

[_______________]

 

Re:     Reprice Offer of Common Stock Purchase Warrants

 

To Whom It May Concern:

 

NovaBay Pharmaceuticals, Inc. (the “Company”) is pleased to offer to you the
opportunity to amend the exercise price of the Common Stock purchase warrants
set forth on Annex B attached hereto (the “Reprice Warrants”) currently held by
you (the “Holder”). The shares of common stock, par value $0.01 (“Common
Stock”), underlying the Reprice Warrants (“Existing Warrant Shares”) have been
registered pursuant to a registration statement on Form S-1 (File No.
333-234330) (the “Registration Statement”). The Registration Statement is
currently effective and, upon exercise of the Reprice Warrants, will, to the
Company’s knowledge, be effective for the issuance of the Existing Warrant
Shares. Capitalized terms not otherwise defined herein shall have the meanings
set forth in the Reprice Warrants.

 

In consideration for exercising 100% of the Reprice Warrants held by you (the
“Warrant Exercise”), on or before July 27, 2020, the Company hereby offers you a
reduction of the exercise price of the Reprice Warrants to $0.99 (as reduced
from the current exercise price of $1.15). As such, upon accepting this offer,
Section 2(b) of the Reprice Warrants is hereby amended and restated as follows:

 

“Exercise Price. The exercise price per share of Common Stock under this Warrant
shall be $0.99, subject to adjustment hereunder (the “Exercise Price”).”

 

In addition, subject to receiving the approval of NYSE American on or before
July 21, 2020, the Company hereby offers to issue you or your designees a new
Common Stock Purchase Warrant to purchase up to a number of shares of Common
Stock equal to 100% of the number of Existing Warrant Shares issued pursuant to
each Warrant Exercise, which New Warrant (as defined below) shall be
substantially in the form of the Existing Warrants. The new Common Stock
Purchase Warrants will be initially exercisable on the six month anniversary of
the date of issuance, have a term of exercise of five (5) year thereafter, and
an exercise price equal to $1.65, and will be in the form set forth on Annex C
hereto (the “New Warrants”). The original New Warrant certificates will be
delivered within two Business Days following each Warrant Exercise pursuant to
this letter agreement.

 

The Holder may accept this offer by signing this letter below, with such
acceptance constituting Holder’s exercise of 100% of the Reprice Warrants on or
before July 27, 2020 for an aggregate exercise price as set forth on the
Holder’s signature page hereto (the “Aggregate Exercise Price”) on or before
8:00 a.m. (New York City time) on July 21, 2020.

 

 

--------------------------------------------------------------------------------

 

 

Additionally, the Company agrees to the representations, warranties and
covenants set forth on Annex A attached hereto.

 

If this offer is accepted and this letter agreement is executed and delivered to
the Company on or before 8:00 a.m. (New York City time) on July 21, 2020, then
on or before 9:00 a.m. (New York City time) on the business day following NYSE
American approval being received, the Company shall file a Current Report on
Form 8-K with the Securities and Exchange Commission disclosing all material
terms of the transactions contemplated hereunder, including this letter
agreement as an exhibit thereto (“8-K Filing”). The Company shall file a
prospectus supplement to the Registration Statement with the Securities and
Exchange Commission disclosing the reduced exercise price of the Reprice
Warrants within one (1) trading day following the 8-K Filing.

 

By executing and accepting this letter agreement, the Holder acknowledges that
the Company is in a trading blackout period as it has not publicly released its
financial statements for the quarter ended June 30, 2020. From and after the
issuance of the 8-K Filing, the Company represents to the Holder that none of
the Company’s directors, officers, employees or agents will provide the Holder
with any material, nonpublic information that is not disclosed in the 8-K
Filing.

 

The Company represents, warrants and covenants that, upon acceptance of this
offer, all of the Existing Warrant Shares being exercised shall be delivered
electronically through the Depository Trust Company within one (1) business day
of the date the Company receives the Aggregate Exercise Price (or, with respect
to shares of Common Stock that would otherwise be in excess of the Beneficial
Ownership Limitation, within one (1) business day of the date the Company is
notified by Holder that its ownership is less than the Beneficial Ownership
Limitation). Except as set forth herein, the terms of the Reprice Warrants,
including but not limited to the obligations to deliver the Existing Warrant
Shares, shall remain in effect as if the acceptance of this offer was a formal
exercise notice under the Reprice Warrants.

 

The Company acknowledges and agrees that the obligations of the Holder under
this letter agreement are several and not joint with the obligations of any
other holder of Common Stock purchase warrants of the Company (each, an “Other
Holder”) under any other agreement related to the exercise of such warrants
(“Other Warrant Exercise Agreement”), and the Holder shall not be responsible in
any way for the performance of the obligations of any Other Holder or under any
such Other Warrant Exercise Agreement. Nothing contained in this letter
agreement, and no action taken by the Holder pursuant hereto, shall be deemed to
constitute the Holder and the Other Holders as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Holder and the Other Holders are in any way acting in concert or as a group with
respect to such obligations or the transactions contemplated by this letter
agreement and the Company acknowledges that the Holder and the Other Holders are
not acting in concert or as a group with respect to such obligations or the
transactions contemplated by this letter agreement or any Other Warrant Exercise
Agreement. The Company and the Holder confirm that the Holder has independently
participated in the negotiation of the transactions contemplated hereby with the
advice of its own counsel and advisors. The Holder shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this letter agreement, and it shall not be necessary for
any Other Holder to be joined as an additional party in any proceeding for such
purpose.

 

2

--------------------------------------------------------------------------------

 

 

Each party shall pay the fees and expenses of its advisers, counsel, accountants
and other experts, if any, and all other expenses incurred by such party
incident to the negotiation, preparation, execution, delivery and performance of
this letter agreement. The Company shall pay all transfer agent fees, stamp
taxes and other taxes and duties levied in connection with the delivery of any
Existing Warrant Shares. This letter agreement shall be governed by the laws of
the State of New York without regard to the principles of conflicts of law
thereof.

 

***************

 

3

--------------------------------------------------------------------------------

 

 

To accept this offer, Holder must counter execute this letter agreement and
return the fully executed letter agreement to the Company at e-mail:
jhall@novabay.com, attention: Justin Hall, on or before 8:00 am (New York City
time) on July 21, 2020.

 

Please do not hesitate to call me if you have any questions.

 

 

Sincerely yours,

 

NOVABAY PHARMACEUTICALS, INC.

 

By: _______________________

Name: Justin M. Hall

Title: President, Chief Executive Officer and General Counsel

 

4

--------------------------------------------------------------------------------

 

 

Accepted and Agreed to:

 

Name of Holder: _____________________________________________________________

 

Signature of Authorized Signatory of Holder:
______________________________________

 

Name of Authorized Signatory:
____________________________________________________

 

Title of Authorized Signatory:
_____________________________________________________

 

Existing Warrant Shares: _______________________

 

Aggregate Exercise Price: $_____________________

 

Beneficial Ownership Limitation New Warrant: 4.99%/9.99%

 

Address for Delivery of New Warrant: ___________________________

 

 

DTC Instructions:

 

The Existing Warrant Shares shall be delivered to the following DWAC Account
Number:

 

 

Broker Name:

   

 

Broker DTC DWAC #:

   

 

Broker Contact:

   

 

Account #:

   

 

5

--------------------------------------------------------------------------------

 

 

Annex A – Representations and Warranties

 

Representations, Warranties and Covenants of the Company. The Company hereby
makes the following representations and warranties to the Holder:

 

(a)     Registration Statement. The Existing Warrant Shares are registered for
issuance on a Registration Statement on Form S-1 (File No. 333-234330) (the
“Registration Statement”) and the Company knows of no reason why such
registration statement shall not remain available for the issuance and resale of
such Existing Warrant Shares for the foreseeable future. The Company shall use
commercially reasonable efforts to keep the Registration Statement effective and
available for use by the Holder until all Existing Warrant Shares underlying the
Reprice Warrants are sold by the Holder.

 

(b)     Authorization; Enforcement. The Company will have the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this letter agreement and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of this letter agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby will be duly authorized by all necessary action on the part of the
Company and no further action is required by the Company, its board of directors
or its stockholders in connection therewith. This letter agreement has been duly
executed by the Company and, when delivered in accordance with the terms hereof,
will constitute the valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

(c)     No Conflicts. The execution, delivery and performance of this letter
agreement by the Company and the consummation by the Company of the transactions
contemplated hereby do not and will not: (i) conflict with or violate any
provision of the Company’s certificate of incorporation, bylaws or other
organizational or charter documents; or (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any Lien upon any of the properties or
assets of the Company in connection with, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any material agreement, credit facility, debt or
other material instrument (evidencing Company debt or otherwise) or other
material understanding to which such Company is a party or by which any property
or asset of the Company is bound or affected, other than for which a waiver has
been obtained by the Company; or (iii) subject to Section (d) below, conflict
with or result in a violation of any law, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
to which the Company is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company is bound or
affected.

 

(d)     NYSE American Corporate Governance. Subject to receiving NYSE American
approval on or before July 21, 2020, the transactions contemplated under this
letter agreement, comply with all rules of the NYSE American LLC.

 

6

--------------------------------------------------------------------------------

 

 

(e)     Issuance of the New Warrant. The issuance of the New Warrants is duly
authorized and, upon the execution of this letter agreement by the undersigned,
will be duly and validly issued, fully paid and nonassessable, free and clear of
all liens imposed by the Company, and the shares issuable upon exercise of the
New Warrant (the “New Warrant Shares”), when issued in accordance with the terms
of the New Warrant, will be validly issued, fully paid and nonassessable, free
and clear of all Liens imposed by the Company. The Company has reserved from its
duly authorized capital stock a number of shares of Common Stock for issuance of
the New Warrant Shares in full.

 

(f)     Legends and Transfer Restrictions.

 

 

(i)      The New Warrant and New Warrant Shares may only be disposed of in
compliance with state and federal securities laws. In connection with any
transfer of New Warrant or New Warrant Shares other than pursuant to an
effective registration statement or Rule 144, to the Company or to an Affiliate
of the undersigned or in connection with a pledge, the Company may require the
transferor thereof to provide to the Company an opinion of counsel selected by
the transferor and reasonably acceptable to the Company, the form and substance
of which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred New Warrant
and New Warrant Shares under the Securities Act. As a condition of transfer, any
such transferee shall agree in writing to be bound by the terms of this letter
agreement.

 

(ii)      The undersigned agrees to the imprinting, so long as is required by
this Section (i), of a legend on any of the New Warrant and New Warrant Shares
in the following form:

 

NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION IN RELIANCE
UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR UNDER ANY STATE SECURITIES OR BLUE SKY LAWS. THE
SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND,
ACCORDINGLY, MAY NOT BE OFFERED OR SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE
TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION
NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. INVESTORS SHOULD BE AWARE THAT
THEY MAY BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN
INDEFINITE PERIOD OF TIME. THE COMPANY MAY REQUIRE AN OPINION OF COUNSEL IN FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO THE COMPANY TO THE EFFECT THAT ANY
PROPOSED TRANSFER IS IN COMPLIANCE WITH THE SECURITIES ACT. THIS SECURITY IS
SUBJECT TO THE TRANSFER RESTRICTIONS SET FORTH HEREIN AND IN THE SECURITIES
PURCHASE AGREEMENT DATED AS OF AUGUST 8, 2019, AS AMENDED FROM TIME TO TIME,
COPIES OF WHICH ARE AVAILABLE WITH THE SECRETARY OF THE COMPANY. THIS SECURITY
AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS SECURITY MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH
SECURITIES.

 

7

--------------------------------------------------------------------------------

 

 

The Company acknowledges and agrees that the undersigned may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the New Warrant to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and who agrees to be bound by the provisions of this letter
agreement and, if required under the terms of such arrangement, the undersigned
may transfer pledged or secured New Warrant to the pledgees or secured parties.
Such a pledge or transfer would not be subject to approval of the Company and no
legal opinion of legal counsel of the pledgee, secured party or pledgor shall be
required in connection therewith. Further, no notice shall be required of such
pledge. At the appropriate undersigned’s expense, the Company will execute and
deliver such reasonable documentation as a pledgee or secured party of New
Warrant may reasonably request in connection with a pledge or transfer of the
New Warrant or New Warrant Shares.

 

 

(iii)

Certificates evidencing the New Warrant Shares shall not contain any legend
(including the legend set forth in Section (f)(ii) hereof), (i) while a
registration statement covering the resale of such security is effective under
the Securities Act, (ii) following any sale of such New Warrant Shares pursuant
to Rule 144, (iii) if such New Warrant Shares are eligible for sale under Rule
144, or (iv) if such legend is not required under applicable requirements of the
Securities Act (including judicial interpretations and pronouncements issued by
the staff of the Commission). The Company shall cause its counsel to issue a
legal opinion to its transfer agent if required by the transfer agent to effect
the removal of the legend hereunder. If all or any portion of a New Warrant is
exercised at a time when there is an effective registration statement to cover
the resale of the New Warrant Shares, or if such New Warrant Shares may be sold
under Rule 144 or if such legend is not otherwise required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the staff of the Commission) then such New Warrant
Shares shall be issued free of all legends. The Company agrees that following
such time as such legend is no longer required under this Section (f), it will,
no later than the earlier of (i) two (2) Trading Days and (ii) the number of
Trading Days comprising the Standard Settlement Period (as defined below)
following the delivery by a Purchaser to the Company or the Transfer Agent of a
certificate representing Warrant Shares, as applicable, issued with a
restrictive legend (such date, the “Legend Removal Date”), deliver or cause to
be delivered to the undersigned a certificate representing such shares that is
free from all restrictive and other legends. The Company may not make any
notation on its records or give instructions to the transfer agent that enlarge
the restrictions on transfer set forth in this Section (f). Certificates for New
Warrant Shares subject to legend removal hereunder shall be transmitted by the
transfer agent to the undersigned by crediting the account of the undersigned’s
prime broker with the Depository Trust Company System as directed by the
undersigned. “Standard Settlement Period” means the standard settlement period,
expressed in a number of Trading Days, on the Company’s primary Trading Market
with respect to the Common Stock as in effect on the date of delivery of a
certificate representing Warrant Shares issued with a restrictive legend.

 

8

--------------------------------------------------------------------------------

 

 

(iv)      In addition to such undersigned’s other available remedies, the
Company shall pay to the undersigned, in cash, (i) as partial liquidated damages
and not as a penalty, for each $1,000 of New Warrant Shares (based on the VWAP
of the Common Stock on the date such Securities are submitted to the Transfer
Agent) delivered for removal of the restrictive legend and subject to Section
(f)(iii), $2.50 per Trading Day (increasing to $15 per Trading Day five (5)
Trading Days after such damages have begun to accrue) for each Trading Day after
the Legend Removal Date until such certificate is delivered without a legend and
(ii) if the Company fails to (a) issue and deliver (or cause to be delivered) to
the undersigned by the Legend Removal Date a certificate representing the
Securities so delivered to the Company by such undersigned that is free from all
restrictive and other legends and (b) if after the Legend Removal Date such
undersigned purchases (in an open market transaction or otherwise) shares of
Common Stock to deliver in satisfaction of a sale by such undersigned of all or
any portion of the number of shares of Common Stock, or a sale of a number of
shares of Common Stock equal to all or any portion of the number of shares of
Common Stock that such undersigned anticipated receiving from the Company
without any restrictive legend, then, an amount equal to the excess of such
undersigned’s total purchase price (including brokerage commissions and other
out-of-pocket expenses, if any) for the shares of Common Stock so purchased
(including brokerage commissions and other out-of-pocket expenses, if any) (the
“Buy-In Price”) over the product of (A) such number of New Warrant Shares that
the Company was required to deliver to such undersigned by the Legend Removal
Date multiplied by (B) the lowest closing sale price of the Common Stock on any
Trading Day during the period commencing on the date of the delivery by such
undersigned to the Company of the applicable New Warrant Shares (as the case may
be) and ending on the date of such delivery and payment under this clause (ii).

 

(g)     Public Information Failure. At any time during the period commencing
from the six (6) month anniversary of the date hereof and ending at such time
that all of the New Warrant Shares may be sold without the requirement for the
Company to be in compliance with Rule 144(c)(1) and otherwise without
restriction or limitation pursuant to Rule 144, if there is no effective
registration statement covering the resale of all of the New Warrant Shares and
the Company (i) shall fail for any reason to satisfy the current public
information requirement under Rule 144(c) or (ii) has ever been an issuer
described in Rule 144(i)(1)(i) or becomes an issuer in the future, and the
Company shall fail to satisfy any condition set forth in Rule 144(i)(2) (a
“Public Information Failure”) then, in addition to the undersigned’s other
available remedies, the Company shall pay to the undersigned, in cash, as
partial liquidated damages and not as a penalty, by reason of any such delay in
or reduction of its ability to sell the New Warrant Shares, an amount in cash
equal to two percent (2.0%) of the aggregate Exercise Price of the undersigned’s
New Warrant on the day of a Public Information Failure and on every thirtieth
(30th) day (pro-rated for periods totaling less than thirty days) thereafter
until the earlier of (a) the date such Public Information Failure is cured and
(b) such time that such public information is no longer required for the
undersigned to transfer the New Warrant Shares pursuant to Rule 144. The
payments to which the undersigned shall be entitled pursuant to this Section (g)
are referred to herein as “Public Information Failure Payments.” Public
Information Failure Payments shall be paid on the earlier of (i) the last day of
the calendar month during which such Public Information Failure Payments are
incurred and (ii) the third (3rd) Business Day after the event or failure giving
rise to the Public Information Failure Payments is cured. In the event the
Company fails to make Public Information Failure Payments in a timely manner,
such Public Information Failure Payments shall bear interest at the rate of 1.5%
per month (prorated for partial months) until paid in full. Nothing herein shall
limit the undersigned’s right to pursue actual damages for the Public
Information Failure, and the undersigned shall have the right to pursue all
remedies available to it at law or in equity including, without limitation, a
decree of specific performance and/or injunctive relief.

 

9

--------------------------------------------------------------------------------

 

 

(h)     Listing of Common Stock. The Company shall apply to list or quote all of
the New Warrant Shares on the NYSE American and promptly secure the listing of
all of the New Warrant Shares on such NYSE American.

 

(i)     Registration Statement. As soon as practicable (and in any event within
90 calendar days of the date of this Agreement), the Company shall file a
registration statement on Form S-3 (or other appropriate form if the Company is
not then S-3 eligible) providing for the resale by the Holders of the New
Warrant Shares issued and issuable upon exercise of the New Warrants.  The
Company shall use commercially reasonable efforts to cause such registration to
become effective on or prior to the initial exercise date of the New Warrants
and to keep such registration statement effective at all times until no Holder
owns any New Warrants or New Warrant Shares issuable upon exercise thereof.

 

10

--------------------------------------------------------------------------------

 

 

Annex B

 

TOTAL REPRICE WARRANTS

REPRICE WARRANTS

BEING EXERCISED

HEREUNDER (100%)

AGGREGATE EXERCISE

PRICE FOR REPRICE

WARRANTS EXERCISED

HEREUNDER

 

 

 

 

 

 

 

 

11

--------------------------------------------------------------------------------

 

 

Annex C – Form of New Warrant

 

The Form of New Warrant is attached to the Company's Current Report on Form 8-K
filed with the Securities and Exchange Commission on July 21, 2020 as Exhibit
4.1.

 

12